Citation Nr: 1505477	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to an increased rating greater for a postoperative right shoulder disability with a scar, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for postoperative impingement syndrome of the left shoulder with a scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from April 1983 to June 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2013, the Veteran presented testimony at a Central Office hearing at the Board's offices in Washington DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system reveals a copy of the hearing transcript and other documents that are either duplicative of the records in the paper claims file or irrelevant to the issues herein.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, remand is required to obtain federal records.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2014).  At the September 2013 Board hearing, the Veteran stated he received treatment after September 2010 at the Naval Medical Center in Portsmouth, Virginia (Langley Orthopedic Clinic).  See hearing testimony at pages 11-14, 19.  These records are not associated with the claims file and it does not appear any attempts have yet been made to obtain them.

Second, remand is required for a VA examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). Here, medical records demonstrate current knee disabilities of arthritis, patellofemoral syndrome, and chondromalacia patella.  The Veteran has presented competent and credible testimony regarding his strenuous in-service duties and knee symptoms during service.  He has also presented competent and credible evidence of knee symptoms since service discharge.  Accordingly, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current bilateral knee disorder, on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  Request any relevant federal or TRICARE records dated after September 2010 from any facility that may have treated the Veteran (such as the Naval Medical Center in Portsmouth, Virginia - Langley Orthopedic Clinic) and associate those documents with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims folder, schedule the Veteran for a VA examination to determine the etiology of the Veteran's current bilateral knee disorders.  Access to the paper claims file, the Virtual VA, and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions:

(a) Upon clinical examination, does the Veteran have current disorders of either knee?  Please specifically identify all bilateral knee diagnoses.

(b) For each diagnosed right and left knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that such disorder began during service or is otherwise causally related to the Veteran's 20-year period of active service from April 1983 to June 2003?  In rendering this opinion, the examiner must address the following:  
(1) the Veteran's in-service duties as part of his military occupational specialty (MOS) as a communication equipment craftsmen which required squatting, kneeling, jumping, climbing, and running, for 20 years; (2) a November 2002 service treatment record in which the Veteran reported pain to the back, shoulders, and wrists, but did not mention his knees; (3) statements from the Veteran and his spouse indicating no knee treatment during service, but self-medicating the knee symptoms; (4) 2005 and 2006 magnetic resonance imaging reports and X-rays which assessed chondromalacia patella or patella femoral syndrome; (5) an August 2010 medical record noting that X-rays revealed bilateral osteoarthritis of the knees; and 6) medical treatise evidence commenting that osteoarthritis is a normal result of aging, as well as caused by wear and tear on the joints, such as from jobs that involve kneeling or squatting for over an hour a day.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

